For other opinions in this case, see next page.
SANDERSON, J.
The offices of treasurer and fund com-missioner, though held by the same person, are so distinct and separate as they would be if held by different persons. The duties are separate and distinct and the same is true of the salaries annexed: Stats. 1855, p. 285, sec. 6. The statute creating the board of fund commissioners and fixing the compensation for their services is wholly unaffected by the subsequent legislation fixing their salaries as officers of the city government. The provision that their salaries, as officers of the city government, “shall be full compensation for all official services required of them by law” (Stats. 1861, p. 554, sec. 1), refers to their services as such officers and not as members of the board of fund commissioners.
Let a peremptory writ of mandamus issue.
We concur: Shafter, J.; Sawyer, J.; Currey, C. J.